Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a physical altercation with a correction officer, petitioner was charged in a misbehavior report with assaulting staff, engaging in violent conduct and refusing a direct order. He was found guilty of these charges following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. Petitioner then commenced this CPLR article 78 proceeding challenging it.
*1078Since the commencement of this proceeding, the determination of guilt has been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has been afforded all the relief to which he is entitled and is no longer aggrieved, the matter must be dismissed as moot (see Matter of Terry v Goord, 14 AD3d 766 [2005]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs